DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on April 6, 2022.  As directed by the amendment: claims 1, 7, 19, 22, and 26 have been amended, claims 2, 4, 8, 9, and 27-29 have been canceled, and new claim 32 has been added.  Thus, claims 1, 3, 5-7, 10-26, and 30-32 are presently pending in the application.
Claim Objections
Claims 1, 5, 10, 22, 30, and 32 are objected to because of the following informalities:  
In claim 1, line 27 is suggested to be amended to read “a memory storing a predetermined model that represents a relationship…” in order to correct a typographical error.
In claim 5, lines 1-2, it is suggested the claim be amended to read “the signals representing movement intention comprise …” in order to correct a typographical error.
In claim 10, lines 2-4, it is suggested the claim be amended to read “torque sensors for detecting a torque applied to the ankle to be rehabilitated on the motorized platform; and position sensors for detecting a position of the other ankle on the further motorized platform…” in order to correct typographical errors.
In claim 22, lines 2-4, it is suggested the claim be amended to read “torque sensors for detecting a torque applied to the other ankle on the further motorized platform; and position sensors for detecting a position of the ankle to be rehabilitated on the motorized platform…” in order to correct typographical errors.
In claim 30, line 6 is suggested to be amended to read “building the predetermined model representing a relationship between the signals…” in order to correct a typographical error.
Claim 32 is objected to because it is missing a period at the end of the claim.
Appropriate correction is required.
Allowable Subject Matter
Claim 26 is allowed.
Claims 1, 3, 5-7, 10-25, and 30-32 would be allowable if rewritten to overcome the claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose the particular system and/or method of claims 1 and 26, in particular: the motorized platform comprising: a base; a first frame member rotatable about a vertical axis; a second frame member rotatable about a first horizontal axis and translatable with respect to the base; a third frame member rotatable about a second horizontal axis perpendicular to the first horizontal axis and translatable with respect to the base; a first motor arranged to control rotation movement of the first frame member about the vertical axis; a second motor arranged to control rotation movement of the second frame member about the first horizontal axis; and a third motor arranged to control rotation movement of the third frame member about the second horizontal axis; the first, second, and third frame members being adjustable to align an ankle joint of a subject's ankle to be rehabilitated with a rotation center of the motorized platform for moving the ankle joint flexibly according to its physiologically natural condition; and the first, second and third motors being operated independently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785